Citation Nr: 1024716	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for diabetes 
mellitus and muscle pain and cramps in the calves due to an 
undiagnosed illness.  

In a January 2000 decision, the Board denied the Veteran's 
service connection claims.  The Veteran appealed the January 2000 
decision to the United States Court of Appeals for Veterans 
Claims.  An April 2001 Court Order remanded the claims to the 
Board for readjudication in accordance with a Joint Motion for 
Remand.

In April 2002, the Board again denied the claims, and the Veteran 
appealed that decision to the Court.  In February 2003, the Court 
granted a joint motion for remand.  Consequently, in July 2003, 
the Board remanded the issues for further development.  After 
that additional development was completed, the Board again 
remanded the claims in October 2004.  The Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
February 2006.

In June 2006, the Board issued another decision denying the 
Veteran's claims, and he again appealed to the Court.  A 
September 2007 Court Order remanded the claims to the Board for 
readjudication in accordance with a Joint Motion for Remand.  

In May 2008, the Board again remanded the Veteran's claims for 
additional development.  Then, in February 2009, the Board 
affirmed its prior denials of those claims.  The Veteran appealed 
that decision to the Court.  Pursuant to the party's Joint Motion 
for Remand, the Court issued a January 2010 Order vacating the 
Board decision with respect to the diabetes claim and remanding 
that issue to the Board for readjudication.  In the January 2010 
Order, the Court also dismissed the claim for muscle pain and 
cramps.  Accordingly, that issue is no longer before the Board.
In May 2010, the Veteran submitted additional evidence with 
respect to his diabetes claim directly to the Board, accompanied 
by a waiver of RO consideration.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's currently diagnosed diabetes mellitus was incurred in 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2009).  

Service connection for some disorders, including diabetes 
mellitus, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  38 
U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the 
Board, contends that his diabetes mellitus had its onset in 
service.  Specifically, he asserts that, shortly before his 
separation from service in 1992, he underwent an examination at 
Torrejon Air Force Base in Spain at which he tested high for 
glucose and had an abnormal urine screening, which prompted the 
examining physician to recommend that he be checked for diabetes.  
While the Veteran acknowledges that he did not seek treatment for 
diabetes until 1995, he maintains that he has experienced 
persistent symptoms of the disease, including frequent urination, 
weight loss, fatigue, body aches, and vision impairment, since 
leaving the military.

The Board observes that the report of the Veteran's service 
separation examination is missing from the claims folder.  When a 
Veteran's records have been determined to have been destroyed, or 
are missing, VA has an obligation to search for alternative 
records that might support the case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  While the case law does not lower the legal 
standard for proving a claim, it increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  The reduced evidentiary 
burden only applies to the question of service incurrence, and 
not to the question of either current disability or nexus to 
service; both of these inquiries generally require competent 
medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

A review of the record reflects that the RO made multiple 
attempts to obtain the Veteran's separation examination report 
and other service records.  First, the RO contacted the VA 
service medical center, which responded in May 1995 by sending 
all of the Veteran's service medical and dental records in its 
possession to be associated with his claims folder.  Then, in 
July 1997, the RO contacted the National Personnel Records Center 
(NPRC) and requested all of the Veteran's service medical records 
from January 1992 to the time of his release from active duty, to 
specifically include his separation examination report.  In 
August 1997, the NPRC indicated that all available records had 
already been forwarded to the RO, and provided duplicates of the 
service medical records already contained in the Veteran's claims 
folder.  Thereafter, the RO submitted a specific request for the 
Veteran's discharge examination, to which the NPRC responded in 
August 2003 that it had no additional service medical records.  
Pursuant to the Board's May 2008 remand, the RO made an 
additional request for the Veteran's service separation 
examination report.  However, in a July 2008 reply, the NPRC 
indicated that there were no additional service medical records 
on file for the Veteran.  Additionally, in August 2008, the NPRC 
notified the RO that specific searches had been made for service 
medical records showing complaints or clinical findings of 
diabetes symptoms at Torrejon Air Force Base in 1992, but that no 
such records had been located.  The Veteran was duly informed of 
the unavailability of such records.  

In light of the foregoing, the Board finds that VA has met its 
obligation to search for alternative records in support of the 
Veteran's claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Remanding this case to search for any potentially missing service 
medical records would be a redundant exercise and would result 
only in additional delay with no benefit to the Veteran.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VAOPGCPREC 
5-04, 69 Fed. Reg. 59,989 (2004).  Moreover, in light of the 
favorable outcome of this decision, any additional development 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  

The Veteran's available service medical records are negative for 
evidence of any complaints or clinical findings related to 
diabetes.  On examination prior to his entry into service, he did 
not report any history of diabetes or related symptoms and 
clinical examination did not show any problems regarding his 
endocrine system.  Service medical records dated in April 1987 
show that the Veteran was diagnosed with strep throat, which 
resolved without apparent complication.  In January 1990, he was 
treated for complaints of nausea, vomiting, diarrhea, and a runny 
nose.  Four months later, he underwent a glucose test, which was 
negative for any abnormalities.  In January 1991, the Veteran 
sought treatment for upper respiratory complaints, but denied any 
nausea or diarrhea.  Subsequent service medical records include 
an August 1991 occupational health examination in which the 
Veteran denied any stomach or abdominal problems, fatigue, 
weakness, frequent urination, diarrhea, bowel movement changes, 
or significant weight loss or gain, in the past year.  
Additionally, in February 1992, the Veteran underwent a pre-
marital examination that was negative for any diabetes symptoms.  

Post-service medical records show that in May 1995, the Veteran 
sought treatment at a VA medical center for complaints of weight 
loss, fatigue, and frequent thirst and urination that had 
persisted for several months.  At that time, he told VA medical 
providers that he was concerned about diabetes after testing 
positive for the disease on several home urine tests.  He also 
reported that he "hadn't felt very well" since late 1991, 
approximately six months after his tour of duty ended in 
Southwest Asia during the Persian Gulf War and while he was still 
in active service.  Clinical evaluation resulted in an assessment 
of probable adult onset diabetes mellitus.  

In July 1995, the Veteran was treated for recently diagnosed 
diabetes and referred for a baseline examination, which took 
place the following month.  During that examination, he reported 
symptoms of tightness, similar to nocturnal cramps in both 
calves, which occurred early each morning and were alleviated by 
getting up and walking around.  Additionally, the Veteran stated 
that he had experienced polydipsia, polyuria, and polyphagia for 
approximately one year and was currently receiving outpatient 
treatment and medication for his diabetes symptoms.  On clinical 
testing, the Veteran found to have high glucose levels but no 
urine abnormalities.  A diagnosis of Type II diabetes mellitus 
was confirmed.

Also in July 1995, the Veteran underwent a VA neuropsychological 
screening, in which he reported multiple diabetes symptoms, 
including fatigue, weight loss, muscle, and joint pain, and 
stomach problems.  The Veteran stated that those symptoms had had 
their onset in August 1991, a few months after he returned from 
the Persian Gulf War.  He was afforded a July 1995 VA psychiatric 
examination in which he complained of fatigue, weight loss, 
polydipsia, polyuria, and depression that had begun "five to six 
months" before the his May 1995 diagnosis of Type II diabetes.  
The VA psychiatric examiner concluded that the Veteran was having 
"some problems adjusting to dietary restriction" associated 
with his newly diagnosed Type II diabetes mellitus.

Subsequent VA medical records reflect ongoing treatment for 
diabetes mellitus, which was alternately classified as Type I or 
Type II and noted to have been formally diagnosed in May 1995.  

The Veteran underwent a VA stomach examination in April 2000 in 
which he reported that he had first developed symptoms of 
diabetes, including weight loss, drowsiness, and gastrointestinal 
problems, during his period of active service.  On a subsequent 
VA general medical examination in November 2000, the Veteran 
recalled that, when he was discharged from service, he was told 
that he had an abnormal urine test and should be checked for 
diabetes.  The Veteran added that, over the next three years, he 
had experienced marked polydipsia and polyuria and lost 40 
pounds.  He also stated that, following his formal diabetes 
diagnosis in May 1995, he had been prescribed oral medication but 
had later switched to insulin to treat his symptoms.  He 
indicated that he currently experienced nausea, vomiting, and 
related gastrointestinal problems that he felt were associated 
with his diabetes.  Based on the Veteran's statements and a 
clinical examination, the November 2000 VA examiner rendered a 
diagnosis of diabetes mellitus.  Significantly, the VA examiner 
also was noted that the Veteran's longstanding episodes of nausea 
and vomiting were symptomatic of "diabetic gastroparesis in a 
young man with a probable ten year history of diabetes and very 
poor glucose control."  In making that determination, the VA 
examiner effectively indicated that the Veteran's diabetes had 
had its onset in 1990, during his period of active service. 

The record thereafter shows that, during his Travel Board hearing 
in February 2006, the Veteran testified that he had been told at 
his discharge examination that he had diabetes and should get a 
disability rating for that disease.  However, he stated that he 
had declined to do so because his mother had told him if he 
applied for a disability rating no one would want to hire him 
after he left the military.  The Veteran also testified that he 
had thought diabetes was something that would go away and that he 
had been "in denial" about his condition.

In support of his claim for service connection, the Veteran 
submitted an Internet-based fact sheet listing the various 
symptoms of diabetes.  Those symptoms, including frequent 
urination, extreme thirst, diarrhea, nausea, and vomiting, all 
corresponded to health problems for which the Veteran had sought 
treatment in service or had reportedly experienced since his 
period of active duty.  

The Veteran also provided a written statement from a fellow 
service member who indicated that, immediately before leaving 
service, the Veteran had told him that he had been diagnosed by 
an in-service physician with diabetes.  Additionally, that 
service member stated that he had advised the Veteran "to look 
into getting disability because others had been awarded 
disability due to diabetes."  To further bolster his claim, the 
Veteran also submitted a lay statement from his wife indicating 
that she had witnessed him waking up at night, drinking liquids, 
and urinating frequently upon his return from active duty in 
1992.  

Pursuant to the Board's May 2008 remand, the Veteran was afforded 
a Gulf War examination in August 2008 in which he recounted the 
diabetes symptoms that he had experienced since service, 
including the abnormal urine test conducted at the time of his 
separation examination.  He emphasized that, while he had not 
been formally diagnosed with diabetes until May 1995, his 
symptoms had manifested over the previous several years and "not 
overnight."  

The VA examiner reviewed the Veteran's post-service medical 
records documenting his diagnosis of and treatment for diabetes 
and other health problems, including leg cramps.  The VA examiner 
then opined that the Veteran's leg cramps were likely due to his 
diabetes.  However, the examiner indicated that there were no 
civilian medical records to document diabetes within one year of 
discharge from military service and, thus, there was no way to 
link the Veteran's diabetes to his service.  Significantly, the 
VA examiner also noted that his service medical records were not 
available to confirm whether diabetes was service connected or 
not, thereby acknowledging that he had not reviewed those 
records.  The VA examiner offered no other rationale for his 
negative nexus opinion and declined to address the Veteran's 
contention that the report of his service separation examination, 
which reportedly included an abnormal urine test, was missing 
from the claims folder.  Nor did that VA examiner specifically 
indicate whether his opinion regarding the etiology of the 
Veteran's diabetes was based on a review of the other pertinent 
evidence of record, including the testimony and lay statements 
from the Veteran and his wife.  The VA examiner did state that he 
had reviewed the written statement from the Veteran's fellow 
service member, but dismissed it as "weak, verbal evidence."  

Following the above VA examination, the Veteran submitted a 
February 2010 affidavit from his mother, who indicated that she 
had worked as a certified surgical technologist for more than 30 
years and that her medical training and experience enabled her to 
recognize the symptoms of diabetes.  In her affidavit, the 
Veteran's mother stated that, immediately after her son left the 
military, she had become concerned about his fatigue, frequent 
urination, body aches, and vision problems, which she knew "were 
not normal" and were likely indicative of "medical issues, one 
of which could be diabetes."  The Veteran's mother added that 
she had specifically asked her son to see his doctor about the 
problems he seemed to be having but that he had put off doing so 
because, "as [was] typical with young men of his age, he 
believed he was not having any problems."  Nevertheless, she 
emphasized that, based on her medical education and training, it 
was her opinion that in 1992 her son was exhibiting the classic 
signs and symptoms of diabetes mellitus. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the February 2008 VA examiner's opinion to be 
lacking in probative value as it was not supported by a thorough 
and detailed examination of both the Veteran and the claims 
folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include the 
physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  The 
August 2008 VA examiner expressly acknowledged that he had not 
reviewed the service medical records showing complaints of 
nausea, vomiting, and diarrhea:  all symptoms that were 
associated with diabetes, according to the medical fact sheet 
that the Veteran submitted in support of his claim, which the VA 
examiner also apparently did not review.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2009).  

Additionally, while the August 2008 VA examiner noted that he had 
reviewed the Veteran's post-service medical records, that 
examiner did not attempt to reconcile his opinion with the 
findings of the November 2000 VA examiner, who suggested that the 
Veteran's diabetes symptoms had their onset 10 years earlier, 
within the period of his active service.  Nor did the August 2008 
VA examiner reconcile his opinion with the lay statements and 
testimonial assertions of the Veteran, his wife, and fellow 
service member, who collectively indicated that the Veteran had 
exhibited symptoms of diabetes since service and had undergone an 
abnormal urine test during his service separation examination and 
been told by an in-service physician at that time that he likely 
had diabetes.  Moreover, the VA examiner's opinion preceded and, 
thus, did not address the affidavit from the Veteran's mother, 
which summarized her observations of the Veteran's health 
problems immediately following service and opined on the basis of 
her medical knowledge and training that those problems were 
"classic symptoms" of diabetes.  Nor was that VA examiner's 
opinion otherwise supported by an adequate rationale, which 
further limits its probative weight.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  

In contrast, while the November 2000 VA examiner did not 
expressly indicate that he had reviewed the claims folder, his 
opinion, indicating that the Veteran's diabetes symptoms had 
begun in service, contemplates the specific gastrointestinal 
complaints (nausea and vomiting) reflected in his service medical 
records.  Additionally, the November 2000 VA examiner's opinion 
is consistent with the medical factsheet outlining the various 
symptoms of diabetes and the pertinent lay evidence that the 
Veteran submitted in support of his claim.  Moreover, that 
November 2000 VA examiner's opinion was based on the examiners' 
thorough and detailed examination of Veteran and supported by a 
rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  
Accordingly, the Board finds that November 2000 opinion overall 
to be more probative than the August 2008 VA examiner's findings.

The Board also assigns persuasive value to the February 2010 
opinion rendered by the Veteran's mother.  The Board recognizes 
that the Veteran's mother is a surgical technologist and not a 
physician.  However, generally under VA law, the only requirement 
for competency to provide medical evidence is that the person be 
a licensed health care professional, and a non-physician's 
opinion has been accepted as competent medical evidence.  YT v. 
Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 
(1996); Pond v. West, 12 Vet. App. 341 (1999).  Accordingly, the 
Board finds that, in light of her professional certification and 
30 years of medical experience, which includes specific training 
in the recognition of diabetic symptoms, the Veteran's mother is 
competent to offer an opinion regarding the etiology of his 
currently diagnosed diabetes, or at the very least to offer an 
opinion regarding the diagnosis of diabetes.  Furthermore, she is 
competent to report witnessing symptoms.  Additionally, the Board 
finds her February 2010 opinion to be probative as it was based 
on her personal observations of the Veteran at the time he left 
the military and supported by a review of his pertinent medical 
history.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board 
also considers it significant that her opinion constitutes the 
most recent evidence of record and was undertaken directly to 
address the issue on appeal.  Moreover, that opinion is 
consistent with other pertinent evidence of record, including the 
service medical records showing treatment for gastrointestinal 
complaints that were later shown to be symptomatic of diabetes, 
the November 2000 VA examiner's findings that the Veteran's 
diabetes symptoms had existed for the previous 10 years, and the 
lay statements of the Veteran, his wife, and his fellow service 
member.  Furthermore, the Veteran's mother has provided an 
explanation, which is not contradicted by the other evidence of 
record and which the Board therefore finds credible, as to why 
the Veteran did not follow her advice and postponed treatment for 
his diabetes symptoms until several years after he left the 
military.  

In any event, the Board observes that because the opinions 
rendered by the November 2000 VA general examiner and the 
Veteran's mother are both favorable to his claim, he is not 
prejudiced by the Board's decision to afford those opinions 
greater probative weight than the February 2008 VA examiner's 
negative nexus opinion.   

After a careful review of the evidence, particularly the November 
2000 VA general examiner's findings and the February 2010 opinion 
rendered by Veteran's mother, the Board finds that the Veteran's 
currently diagnosed diabetes is related to his period of active 
service.  His service medical records show that, while on active 
duty, he suffered from symptoms (nausea, vomiting, and diarrhea) 
that have been specifically linked to diabetes mellitus, 
according to the medical fact sheet that he submitted in support 
of his claim as well as the clinical findings of his VA treating 
providers.  

Moreover, while the Veteran's service separation examination is 
not of record, he has submitted lay evidence indicating that he 
was told at the time of that examination that he likely had 
diabetes.  The Veteran is competent to report having been told of 
such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Furthermore, the Veteran's VA medical records, and examination 
reports indicate he has experienced diabetes symptoms since 
shortly after his return from the Persian Gulf in late 1991.  
That clinical evidence, combined with the written statements and 
Board testimony that the Veteran has submitted in support of his 
claim, reflects a continuity of symptomatology since active 
service.  Maxson v. Gober, 230 F.3d 1330 (2000). 

For the foregoing reasons, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise with respect to the Veteran's claim.  Reasonable doubt 
is resolved in favor of the Veteran when there is an approximate 
balance of positive and negative evidence.  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Furthermore, when, 
as here, at least a portion of the Veteran's service medical 
records are lost or missing, VA has a heightened duty afford the 
Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Accordingly, resolving all doubt in favor of 
the Veteran, the Board concludes that service connection for a 
diabetes mellitus is warranted.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


